In an action on a bond, the defendant surety appeals from so much of an order of the Supreme Court, Orange County, dated January 27, 1978, as denied its motion for summary judgment. Order affirmed insofar as appealed from, with one bill of $50 costs and disbursements jointly to respondents. Defendant issued a performance bond pursuant to former section 179-1 (now section 7-730) of the Village Law. Since there are issues of fact which have not yet been resolved, summary judgment was properly denied (see Town of Shawangunk v Goldwil Props. Corp., 61 AD2d 693). Martuscello, J. P., Rabin, Gulotta and Cohalan, JJ., concur.